                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


RUSTIC RETREATS LOG HOMES, INC.
d/b/a Pioneer Log Homes Midwest,

       Plaintiff,

     v.                                                          Case No. 19-CV-1614

PIONEER LOG HOMES OF BRITISH
COLUMBIA INC. and

PIONEER LOG HOMES OF BRITISH
COLUMBIA, LTD.,

      Defendants.


      DECISION AND ORDER ON DEFENDANTS’ MOTION FOR PARTIAL
     SUMMARY JUDGMENT AND PLAINTIFF’S MOTION FOR SUMMARY
                           JUDGMENT


       Rustic Retreats Log Homes, Inc. (“Rustic”) filed a complaint in Ozaukee County

Circuit Court against Pioneer Log Homes of British Columbia Inc. and Pioneer Log Homes

of British Columbia, Ltd. (collectively “Pioneer”) based on Pioneer’s alleged violation of the

parties’ distributorship agreement. (Compl., Docket # 1-1 at 4–12.) Rustic removed the action

to this Court and filed an answer denying Rustic’s allegations and asserting its own

counterclaims. (Answer and Counterclaims, Docket # 14.) Both parties move for summary

judgment. Rustic moves for summary judgment, dismissing Pioneer’s counterclaims and

granting judgment in its favor on the causes of action alleged in its complaint. (Docket # 59.)

Pioneer moves for summary judgment in its favor on all of Rustic’s claims and on its breach
of contract counterclaim against Rustic. (Docket # 55.) For the reasons explained below, both

parties’ motions are granted in part and denied in part.

                                             FACTS

         The Parties, the 2002 Agreement, and the 2007 Agreement

         Rustic is a Wisconsin corporation with its principal place of business in Mequon,

Wisconsin. (Pl.’s Proposed Findings of Fact (“PPFOF”) ¶ 1, Docket # 61 and Defs.’ Resp. to

PPFOF (“Defs.’ Resp.”) ¶ 1, Docket # 66.) Pioneer Log Homes of British Columbia Inc. is a

Canadian corporation with its principal place of business in British Columbia. (Id. ¶ 2.)

Pioneer Log Homes of British Columbia, LTD is a Nevada corporation with its principal

place of business in Carson City, Nevada. (Id. ¶ 3.) Pioneer custom designs and manufactures

high-end log homes. (Defs.’ Proposed Findings of Fact (“DPFOF”) ¶ 3, Docket # 58 and Pl.’s

Resp. to DPFOF (“Pl.’s Resp.”) ¶ 3, Docket # 68.) The sole shareholder and President of

Rustic since its inception is John Leszczynski. (Id. ¶ 2.)Bryan Reid, Jr. has been the President

of Pioneer since 2017. (Id. ¶ 4.)Pioneer has a dedicated Sales Manager & Distributor Contact

who reports directly to Pioneer’s President and is responsible for communicating with

Pioneer’s distributors. (Defs.’ Additional Proposed Findings of Fact (“Defs.’ APFOF”) ¶ 127,

Docket # 27 and Pl.’s Reply to Defs.’ APFOF ¶ 127, Docket # 72.) Gary Crosina has been

the Sales Manager & Distributor Contact at Pioneer since 2010. (DPFOF ¶ 5 and Pl.’s Resp.

¶ 5.)

         In January 2002, Pioneer and Rustic entered into an agreement by which Rustic

became a distributor of Pioneer’s log homes in the Midwestern United States. (PPFOF ¶ 5

and Defs.’ Resp. ¶ 5.) Pursuant to the terms of that agreement, Rustic began advertising,

promoting, and selling Pioneer’s custom-built log homes in the Midwest and performing sales
                                              2
and building services for Pioneer. (Id. ¶ 6.) In 2003, in order to raise awareness in Wisconsin

about Pioneer, Rustic built a model Pioneer home on Highway 43 and Highway 60 in

Grafton, Wisconsin in 2003. (Id. ¶ 9.) The model home was used by Rustic for office space

and marketing. (DPFOF ¶ 83 and Pl.’s Resp. ¶ 83.)The model home property also contained

a billboard on Highway 43 that marketed Pioneer. (Id. ¶ 84.) Rustic would also market

Pioneer at trade shows, including displaying Pioneer’s trademark and logo. (Id. ¶ 85.) Pioneer

recommended that Rustic change its name and do business as Pioneer Log Homes of

Midwest, which it did; however, Pioneer did not require Rustic to do so. (Defs.’ Resp. ¶ 26

and Pl.’s Reply to Defs.’ Resp. ¶ 26, Docket # 72.)

       Pioneer and Rustic later entered into a written Distributorship Agreement (the

“Agreement”) dated February 1, 2007. (DPFOF ¶ 7 and Pl.’s Resp. ¶ 7.)Paragraph 1 of the

Agreement appoints Rustic as the exclusive distributor for the purchase and resale of Pioneer’s

products in the following areas: (1) the State of Wisconsin, except for the area within a thirty-

mile radius of the city of Reedsburg, Wisconsin; (2) the State of Minnesota; (3) the State of

Michigan, except for the area within a 25 mile radius of Ludington, Michigan; and (4) the

Northern State of Illinois from the US Highway #136 to the North. (Id. ¶ 8.) The Agreement

further appoints Rustic as Pioneer’s non-exclusive distributor within the State of Iowa, the

remainder of the State of Illinois, and the State of Indiana. (PPFOF ¶ 15 and Defs.’ Resp. ¶

15.) Pursuant to the terms of the Agreement, Pioneer agreed to promptly refer leads or other

inquiries from potential sales to Rustic in the appropriate territory. (Id. ¶ 17.)

       Paragraph 6 of the Agreement sets forth certain duties and obligations of Rustic,

including the following:


                                                3
       (c) Distributor shall actively and reasonably: (i) promote the marketing and sale
       of the Products in the Territory….

       (d) Distributor shall conduct business in a manner that reflects favorably on the
       Company and shall not engage in any unfair, unlawful, or deceptive practices.

       (e) Distributor shall utilize all sales leads furnished by Company in conjunction
       with the Products.

                                              …

       (g) Distributor must reasonably: (i) report to the Company all acts that might
       give rise to action for trademark infringement or unfair competition;

       (ii) protect the Company’s goodwill and reputation throughout the Territory…

(DPFOF ¶ 9 and Pl.’s Resp. ¶ 9.)The Agreement does not require Rustic to buy or maintain

any Pioneer Products or inventory, nor does it require Rustic to make minimum sales. (Defs.’

APFOF ¶¶ 100–01 and Pl.’s Reply to Defs.’ APFOF ¶¶ 100–01.)

       Paragraph 13 of the Agreement contains a “Confidential Information” provision that

provides as follows:

       During the term of this agreement, and at all times thereafter, Distributor shall
       have the responsibility of maintaining the confidentiality of all communications
       between Distributor and Company, and particularly, information relating to (1)
       costs and prices of the Products to Distributor; (2) Costs of the Products and
       services of Company; (3) General and administrative rates; (4) Marketing
       strategies; (5) customer lists; (6) Business plans; (7) Proposals (bid and
       planned); (8) Product or service development; and (9) memoranda, reports,
       manuals, or other documents containing or discussing such information.

(DPFOF ¶ 10 and Pl.’s Resp. ¶ 10.)

       The Agreement contains an automatic renewal clause and provides that it shall

continue from year to year until terminated by mutual agreement of the parties. (PPFOF ¶ 19

and Defs.’ Resp. ¶ 19.) The Agreement further provides that if either party fails to carry out

its conditions, the other party may cancel the Agreement after due demand in writing

                                              4
addressed to the other party. (Id. ¶ 21.) Such written notice requires a thirty-day cure period.

(Id. ¶ 22.) The Agreement also states that Pioneer can terminate the Agreement without

notice upon the following: “(iii) The discontinuance of Distributor’s active marketing,

distribution or sale of Products for a period of six consecutive months; and (iv) In the event

the Distributor . . . converts or embezzles property of . . . the Company.” (Defs.’ APFOF ¶

116 and Pl.’s Reply to Defs.’ APFOF ¶ 116.)

        Course of Conduct

        Pioneer sold its products to Rustic at wholesale prices. (PPFOF ¶ 29 and Defs.’ Resp.

¶ 29.) If the retail price was below $400,000, Pioneer reduced the price by 15% and sold the

package to Rustic. (Id. ¶ 31.) If the retail price was above $400,000, Pioneer reduced the price

by 10% and sold the package to Rustic. (Id. ¶ 32.)A log home package is comprised of logs,

labor, and overhead. (Defs.’ Resp. ¶ 33 and Pl.’s Reply to Defs.’ Resp. ¶ 33.) The log home

package does not include the foundation, framing, windows, doors, and roof. (Id. ¶ 34.) The

logs are cut and the log home package is assembled in British Columbia. (PPFOF ¶ 35 and

Defs.’ Resp. ¶ 35.) Then, the package is disassembled and shipped to the building site of

Rustic’s customer for reassembly on the foundation prepared by the customer. (Id.) Upon

delivery, Rustic works with subcontractors to reassemble the log home package on that

foundation and ensure that the log home package is ready for the next phase of construction.

(Id. ¶ 36.)

        The parties’ relationship revolved around leads and other inquiries. (PPFOF ¶ 27 and

Defs.’ Resp. ¶ 27.) Potential customers would reach out to Pioneer, typically through its

website; if the potential customers were in Rustic’s territory, Pioneer would forward those


                                               5
leads and inquiries to Rustic. (Id. ¶ 28.) Upon request during the sale process, Pioneer would

provide Rustic with a wholesale quote for any log home package Rustic was attempting to

sell to a customer in the territory. (Id. ¶ 37.)Rustic would take Pioneer’s wholesale price quote

and convert it into an all-inclusive retail price for the customer. (Id. ¶ 38.)Rustic would add

the cost of transportation, all applicable taxes, crane time, assembly crew, and a commission

to the Pioneer wholesale price quote and provide that all-inclusive retail price quote to the

customer. (Id. ¶ 39.)

       When Rustic convinces a prospective customer to consider building a Pioneer home,

the customer describes the type of home and Rustic provides the customer with a standard

log structure design agreement (the “Design Agreement”). (Id. ¶ 40.) Pioneer conducts design

work directly with the customer. (Defs.’ APFOF ¶ 114 and Pl.’s Reply to Defs.’ APFOF ¶

114.) Pioneer and the customer sign the Design Agreement, and it expressly states that

Pioneer and the customer own the design plans. (PPFOF ¶¶ 41–42 and Defs.’ Resp. ¶¶ 41–

42.) However, the Design Agreement does not contain any confidentiality provisions, and

Pioneer never marked its design plans as confidential. (Id. ¶¶ 43, 51.) Rustic asserts that it

never agreed to keep the design plans confidential, while Pioneer contends that the

confidentiality provision of the Agreement covers the Design Agreement as a business plan

or proposal. (Id. ¶ 50.)

       When Pioneer completed the design plans and delivered them to the customer, Rustic

would get a final price quote and timetable for delivery of the log package from Pioneer. (Id.

¶ 54.) Rustic would mark-up the final wholesale price to cover the time and expenses

associated with selling and building the home and provide a final quote to the customer. (Id.


                                                6
¶ 55.) The customer would then enter into a three-way construction contract that identified

Pioneer as the manufacturer, Rustic as the builder, and the customer as the buyer. (Id. ¶ 56;

DPFOF ¶ 16 and Pl.’s Resp. ¶ 16.)

       Rustic asserts that customers sometimes asked to work with other log home package

builders because Pioneer either did not provide Rustic with competitive pricing for a log

package or could not deliver a log home package within a timeframe demanded by the

customer. (PPFOF ¶¶ 57–58.) Rustic further claims that Pioneer knew that Rustic worked

with different builders and did not object to it doing so until it learned that Rustic was working

with a company started by one of Pioneer’s independent contractors. (Id. ¶¶ 59–60.) Pioneer

claims that it did not authorize Rustic to work with its competitors and had no knowledge

that Rustic was claiming the right to do so. (Defs.’ Resp. ¶ 57.)

       The Griffores

       Beginning in late 2015, Rustic began working with Buck and Theresa Griffore on the

design and potential sale of a log home package for an almost 11,000 square foot house (the

“Main House”). (PPFOF ¶ 74 and Defs.’ Resp. ¶ 74.) A June 28, 2016 preliminary quote for

the wholesale price of the Main House from Pioneer to Rustic was $646,250. (Id. ¶ 75.)Rustic,

based on that quote, provided the Griffores with an all-inclusive price of $934,000 for the

Main House in July 2016. (Id. ¶ 76.)At the end of 2016, the Griffores changed their focus and

concentrated on the design and building of a guest house instead (the “Guest House”.) (Id. ¶

78.) The Griffores purchased a Guest House log package from Pioneer. (Id. ¶ 79.) Pioneer

delivered the log package in June 2017. (Id. ¶ 80.)




                                                7
        In April 2017, Pioneer and Rustic communicated about returning to designing and

building the Main House. (Id. ¶ 81.)Rustic claims that in June 2017, Pioneer sold a $95,000

character tree directly to the Griffores, while Pioneer asserts that the sale of the tree is not

complete because the Griffores only made a deposit and have not taken or planned delivery.

(Id. ¶ 83.) Rustic contends that Pioneer will probably build the Main House in Rustic’s

exclusive territory and estimates the wholesale price of the log package for the Main House

to be around $1,000,000. (Id. ¶¶ 89–90.)

        Top Notch

        Joel Roorda is an independent handcrafter of log homes who worked with Pioneer for

25 years. (DPFOF ¶ 21 and Pl.’s Resp. ¶ 21.) Roorda was one the best handcrafters that

worked with Pioneer. (Id. ¶ 22.) Peter Arnold and Shawn Oviatt are also handcrafters of log

homes that worked with Pioneer. (Id. ¶¶ 23–24.) On September 20, 2016, John Leszczynski

sent Roorda the following email:

        Below there is $861,000CAD worth of jobs that I feel we could close. There
        will be more by the end of the year. What do you think it should cost to build
        these? Labor and materials only. If you are 20% less than Pioneer There (sic)
        will be over $170,000CAD after everything is paid for. A guy could make a
        living at a business like this.

(Id. ¶ 25.)At the time of the email, Leszczynski had conversations with Roorda about leaving

Pioneer. (Id. ¶ 26.)

        On August 29, 2017, Leszczynski forwarded communications from customers Eve and

Marc Weingardt to Roorda and stated the following: 

        Here’s my latest correspondence. If they decide to move forward I hope you’re
        still interested. The car port is still available but I understand it’s probably not
        enough work for you to make a move. I also have an Anchorage plan for the
        Mueller family that I hope to be closing by the end of September. FYI Pioneer

                                                 8
       has had nothing to do with this lead. There are other opportunities that will
       unfold in the next couple months for Spring 2018 deliveries. The backwoods
       restaurant project is a couple weeks away from City approval, this will be
       another early spring project.

       I hope you consider taking on silent partner if you move forward. It can be
       structured many different ways but regardless how we work out the details I
       believe it would be the most lucrative venture for both of us….

(Id. ¶ 27.) Rustic was the silent partner referred to by Leszczynski in the email. (Id. ¶ 28.)

Leszczynski did not inform Pioneer of his discussions with Roorda because he did not

“believe it would be any of their business.” (Id. ¶ 30.) On May 27, 2019, Leszczynski informed

Gary Crosina:

       I’m starting to put the pieces together. Even though it hasn’t been mentioned,
       I know Peter and Joel are out. It’s a small world. I have also heard of others
       leaving Pioneer.
                                          ***
       When, and if, I decide to work with them will not be a conversation I have with
       Pioneer.

(Defs.’ APFOF ¶ 105 and Pl.’s Reply to Defs.’ APFOF ¶ 105.) Roorda, Arnold, and Oviatt

left Pioneer in early 2019 to work for themselves under the business name Top Notch Log

Homes Ltd. (“Top Notch”). (DPFOF ¶ 31 and Pl.’s Resp. ¶ 31.) Top Notch and Pioneer

became competitors. (Id. ¶ 32.)

       Jeffery and Scott Law

       Pioneer provided Rustic with the sales lead for Jeffery Law on February 15, 2018,

wherein Jeffery Law inquired about “adding 3-4 bedroom log cabins on our property along

with a corporate retreat facility.” (Id. ¶ 33.) On March 2, 2018, Leszczynski forwarded his

communications with Jeffery Law to Roorda and stated:

       Here’s a trail of emails with Jeff Law. This guy is very financially qualified and
       serious about building four (maybe five) Alamo type homes. I wouldn’t be

                                               9
       surprised if he adds a bunch of bells and whistles (roof rafters, valleys etc.). I’m
       scheduled to meet with him on March 13.

       To close this deal with you as the handcrafter (our new venture), I think I’m
       going to have to tell Jeff we can deliver the first of four in July. Will you be
       prepared to make that commitment? I think if we can pull that off the next three
       are automatic.

       I know there’s a lot of business details between you and I that need to be
       discussed. In my mind the highest priority is closing this deal. Please give
       serious thought about the possibility of having one package ready for delivery
       in July…I think all of the stars are starting to align. I don’t think we could have
       asked for a better opportunity.

(Id. ¶ 34.) On March 2, 2018, Leszczynski wrote to Roorda:

       I just heard back from Cullen Dillard. He’s picking me up on the 12th with his
       architect Skip Wallace from Island Architects. This is the guy who wants to
       build 10 or 12 cabins on a 17 acre Island. We could be busy through next year.
       Dare to dream.

(Id. ¶ 35.) On March 5, 2018, Leszczynski emailed Jeffery Law the following:

       I will follow up this email by sending you a profile on Joel Roorda. It’s my
       opinion he is one of the best in the world at log construction. If you’re interested
       you can check his Facebook and twitter accounts. He would be perfect for your
       project.

(Id. ¶ 36.) That same day, Leszczynski sent Jeffery Law the Pioneer profile for Roorda. (Id. ¶

37.) Leszczynski did not inform Pioneer of any of these communications. (Id. ¶ 38.)

       On March 12, 2018, Leszczynski sent Jeffery Law more information on Roorda,

stating: “Joel and I have been planning this move for over a year. We are excited and

completely prepared to exceed your highest expectations.” (Id. ¶ 39.)Further, that same day,

Leszczynski sent Jeffery Law the design plans of Tracy/Jack Koziol and John/Marsha Herr.

(Id. ¶ 40.) Leszczynski also provided Jeffery Law with contracts for a single cabin and four




                                               10
cabins. (Id. ¶ 41.)On April 9, 2018, Leszczynski forwarded more correspondence with Jeffery

Law to Roorda:

       I wanted you to be able to see some of the correspondence with Jeff Law.
       Besides the email trail below I have 11 text messages and probably a dozen
       phone calls (I did not send all the attachments).

       As you can see after reading the last email April 9, 2018 I’m still waiting. Every
       time I send an email I hope it sparks a reply. You’ll be the first to here (sic).

       I hope you’re not losing any enthusiasm. I am all in.

(Id. ¶ 42.)The Law project stalled as of April 2018. (Id. ¶ 43.)

       On February 11, 2019, Scott Law, Jeffery Law’s brother, sent Leszczynski two emails

in response to the contracts that were provided to Jeffery Law and stated as follows:

       John, I just noticed it’s not Pioneer log homes building it it’s (sic) the guy who
       was breaking off! I don’t want him. I want a genuine pioneer log home. Why
       the switch?
                                              ***
       You did tell me that he was breaking away, but I didn’t agree to that option,
       we then watched countless video’s and looked at brochures by Pioneer! Not
       Joel! The design was under Pioneer Log Homes Midwest and you rejected my
       lawyers comments out of hand so when considering spending $600k with you
       and another $600 for someone to finish, on a business I’ve never seen, never
       researched or even looked into a reference and you say now that I’m not even
       in line to start till September doesn’t sit well with me! I think I’m going to
       reconsider my options at this point.

(Id. ¶ 45.)Leszczynski responded to Scott Law’s emails by telling him: “I still think that Joel

will do a higher-quality job and deliver quicker.” (Id. ¶ 46.) Leszczynski further stated that

“[i]n the near future I plan to consolidate all my sales with Joel and Peter.” (Id.)On February

12, 2019, Leszczynski wrote the following to Scott Law:

       Joel has built all over the world. For 25 years he was in charge of the biggest,
       most complicated and unique cabins that ever left the Pioneer yard. Guys like
       Joel, Peter and Sean built Pioneer, they were the best part of Pioneer. They will
       not disappoint you.

                                                11
       Pioneer Log Homes of British Columbia has been under new ownership for the
       past two years, in that time approximately one third of the staff has left.
       Leadtimes have increased and customer relations have suffered….

(Id. ¶ 47.)Scott Law responded to Leszczynski with several questions:

       Why are we not using pioneer? Is there a non-compete? The marketing material
       is all pioneer, has he built any other cabins on his own? When did he leave?
       Seems like your time-line is not that different that (sic) pioneer? Why is the
       price the same if its not pioneer with all the years standing behind it what are
       our protections? Just a few questions I will need answered? Are you no longer
       representing pioneer?

(Id. ¶ 48.) Leszczynski responded to Scott Law by stating, in part:

       Legally I am an exclusive independent distributor of Pioneer Log Homes of
       BC. My distributorship contract hasn’t changed in 12 years. Pioneer is bound
       to exclusively work thru (sic) my company in a five state area. My company
       does not have a reciprocal exclusivity agreement. In the past two years
       leadtimes have increased and prices have gone up substantially. Employee
       morale under the new ownership is low. I knew I needed to find new high
       quality options to stay viable.

(Id. ¶ 49.)On February 13, 2019, Jeffery Law informed Leszczynski that he wanted a proposal

from Pioneer:

       [W]e would like request (sic) a proposal from both Pioneer and Joel including
       cost and delivery time, best and final offer to produce one cabin. We would like
       for Joel to include financial stability information in his proposal. Right now it
       does not look like we will have a cabin completed by July 4th so the delivery
       time is not as crucial but time is still of the essence. Unless Joel can come back
       with a compelling reason why to move away from Pioneer, such a (sic) better
       pricing/timing/ect. (sic), then he is leaning toward waiting for the known,
       which is Pioneer.

(Id. ¶ 50.) Pioneer asserts that Leszczynski did not inform Pioneer about Jeffery Law’s request

or obtain a quote from Pioneer as directed by Jeffery Law, while Rustic claims that it had

already obtained a quote from Pioneer and Leszczynski already had the pertinent information

needed to answer Jeffery Law’s questions. (Id. ¶ 51.) Rustic and Top Notch built Jeffery and

Scott Law two cabins and a tree house/deer stand. (Id. ¶ 52.) Rustic used a third log home
                                          12
manufacturer, Moore Log and Timber Homes, to build Jeffery and Scott Law a third cabin.

(Id. ¶ 53.)

        Kevin Reha

        Pioneer provided Rustic with the sales lead for Kevin Reha, who wanted information

on Pioneer’s Waterloo floor plan, on September 11, 2018. (Id. ¶ 54.) On January 18, 2019,

Leszczynski forwarded his communications with Kevin Reha to Roorda and requested a price

quote from Top Notch on a Pioneer Waterloo plan. (Id. ¶ 55.) Leszczynski did not inform

Pioneer that he was discussing the Kevin Reha lead with Top Notch. (Id. ¶ 56.)

        On April 11, 2019, Kevin Reha informed Leszczynski: “[l]ast but not least, no word

will get to Pioneer Log Homes or Donna of our situation. We understand the circumstances

and will act accordingly.” (Id. ¶ 57.) On May 27, 2019, Leszczynski told Kevin Reha: “Gary

called last week because Pioneer is getting worried about how much work Joel may be doing

with me. It’s really none of their business, so if you don’t mind I’d like to keep it confidential.”

(Id. ¶ 58.)Leszczynski also sent Kevin Reha the following:

        Why don’t you send Gary a quick email. Tell him you’re at work and would
        prefer email. Ask if it was anything in particular he needed. Let him know
        you’re hoping to get good news from the HOA tonight. Tell him depending on
        the outcome we have a tentative meeting scheduled. I would also let him know
        you hope to be able to approve final plans any day. Lastly, briefly and vaguely
        explain there are still other approvals necessary. Keep in [sic] short and sweet.

(Defs.’ APFOF ¶ 111 and Pl.’s Reply to Defs.’ APFOF ¶ 111.) KevinReha built a home with

Rustic and Top Notch that was constructed in June 2020. (DPFOF ¶ 59 and Pl.’s Resp. ¶ 59.)

        Lonie Glieberman

        On October 31, 2018, Pioneer provided Rustic a plan and price quote to build a

Pioneer Mount Bohemia plan for Lonie Glieberman. (Id. ¶ 62.) On March 29, 2019,

                                                13
Leszczynski forwarded a plan and price quote to Roorda, stating: “October 2018 Pioneer

priced out one Mount Bohemia cabin at $45,600 US ($60,800 cad) see email below.” (Id. ¶

63.)Leszczynski advised Roorda: “I think we are going to need your price at $60,000 cad +

10 for transportation…Honestly, even if my commission was minor I want to make this work.

It would be a great intro to Top Notch.” (Id. ¶ 64.)

       Jason and Tanya Morley, Stu and Betsy Zadra, and Mr. Orning

       Pioneer provided a sales lead to Rustic for Jason and Tanya Morley. (Id. ¶ 60.)Rustic

introduced the Morleys to Top Notch, but they have not built anything yet. (Id. ¶ 61.) Rustic

and Top Notch built Stu and Betsy Zadra a 4,000 square foot log home excluding the lower

level in northern Wisconsin. (Id. ¶ 65.)Rustic did not discuss the Zadras with Pioneer. (Id. ¶

66.)Rustic also built a cabin with Top Notch located in Minnesota for Mr. Orning in January

2020. (Id. ¶ 67.)Rustic met Mr. Orning at a trade show in Minneapolis. (Id. ¶ 68.)

       Evolution of Parties’ Relationship and Termination of the Agreement

       Around 2017 or 2018, Pioneer began increasing its prices to distributors, including

Rustic. (PPFOF ¶ 92 and Defs.’ Resp. ¶ 92.) On January 30, 2018, Pioneer sent Rustic a sales

lead in which the customer asked for pricing on the Alamo log home package. (Id. ¶ 93.)

Pioneer informed Rustic that the price for the Alamo log home package would be $183,855

USD NET plus three trucks, which was a 10% price increase over the wholesale price Pioneer

gave Rustic for that same log home a month earlier. (Id. ¶¶ 94–95.)

       In 2018, Pioneer changed the terms upon which it would sell and deliver log packages

to Rustic. (Id. ¶ 99.)Paragraph 3(a) of the Agreement requires Rustic to pay Pioneer the “full

wholesale invoice price” as follows:


                                               14
       One-quarter upon execution of the purchase agreement, one-quarter upon
       completion of one-half of the construction of the log structure, one-quarter prior
       to shipment and the remainder of the purchase price shall be paid after the log
       home structure is set.

(Id. ¶ 100.)Pioneer changed the payment terms and required Rustic to pay 33% of the price

of the log package when the customer signed a contract, 33% when Pioneer notified Rustic

that the package was 50% complete, and the final 33% when the log package was shipped and

before it arrived at the customer’s building site. (Id. ¶ 101.)Rustic asserts that the new payment

policy, increased lead times, and increased prices made it more difficult for Rustic to sell

Pioneer log home packages. (Id. ¶ 102.)

       On February 1, 2019, Pioneer gave Rustic a preliminary quote of $148,960 NET

delivered on a log package for a project called “The Cove” for Jeffery Law. (Id. ¶ 107.) Pioneer

also provided Rustic with a preliminary quote of $449,080 on a log home package for Jason

Morley on February 1, 2019. (Id. ¶ 116.) Further, on March 1, 2019, Pioneer provided Rustic

a preliminary quote of $215,560 NET FOB delivered on a log package for Kevin and Linda

Reha. (Id. ¶ 111.) On May 22, 2019, Crosina emailed Leszczynski for an update on clients,

including Kevin Reha, the Morleys, Scott Law, and Lonie Glieberman. (DPFOF ¶ 69 and

Pl.’s Resp. ¶ 69.) Leszczynski responded on May 23, 2019 and stated: “I will do everything

in my power to sell Pioneer (per contract).” (Id. ¶ 70.)

       On May 28, 2019, Crosina and Leszczynski had a telephone conversation regarding

Pioneer’s custom designs and sharing them with competing log home manufacturers such as

Top Notch. (Id. ¶ 71.) The parties dispute whether Leszczynski verbally agreed in this

conversation that he would not use any of Pioneer’s custom designs with any other log home

builder. (Id. ¶ 72.) Crosina confirmed his conversation with Leszczynski by email on May 28,

                                                15
2019. (Id. ¶ 73.) Pioneer asserts that Leszczynski agreed to Crosina’s request, while Rustic

claims that he did not. (Id. ¶ 74.) On July 12, 2019, Pioneer offered new pricing to Rustic for

Kevin Reha, Scott Law, Jason and Tania Morley, and Marc and Eve Weingardt, but Rustic

did not present the new pricing to these potential customers. (Id. ¶¶ 75–76.)

          On September 5, 2019, Crosina emailed Jeffery Law, stating: “This letter is to inform

you that Pioneer Log Homes of British Columbia (PLH), due to unforeseen circumstances

will no longer be affiliated with Pioneer Log Homes Midwest—C/O John Leszczynski.” (Id.

¶ 108.) Pioneer also emailed Kevin and Linda Reha on September 5, 2019 informing them of

the same. (Id. ¶ 112.) Crosina offered Jeffery Law a log package for The Cove for the retail

price of $112,700.00 USD Delivered. (Id. ¶ 109.) Crosina offered Kevin and Linda Reha a log

package for the price of $161,750. (Id. ¶ 114.) Pioneer also offered direct pricing to Jason

Morley on September 5, 2019. (Id. ¶ 117.) Pioneer offered to sell Jason Morley a Pioneer log

package, at retail, for $323,400. (Id. ¶ 118.) On September 23, 2020, Pioneer informed three

customers that they could deal directly with Pioneer and did not have to deal with Rustic. (Id.

¶ 124.)

          Leszczynski could not recall attending any trade shows in 2018. (Defs.’ APFOF ¶ 104

and Pl.’s Reply to Defs.’ APFOF ¶ 104.) Pioneer contends that Rustic did not attend any trade

shows in 2019, but Rustic asserts that Leszczynski attended three trade shows in 2019 and

represented and marketed only Pioneer products at all three. (DPFOF ¶ 86 and Pl.’s Resp. ¶

86.)Rustic listed its model Pioneer home in 2018 and it was sold in February 2019. (Id. ¶ 82.)

Rustic had storage units—usually at least one but often two—that it rented over the years;

Rustic emptied its last storage unit in 2019. (Id. ¶¶ 87–88.) Rustic has not had any employees


                                               16
since 2013. (Id. ¶ 89.)For inventory, Rustic has on hand a “miscellaneous assortment” of log

components, lumber components, framing components, and finish components. (Id. ¶ 90.)

This inventory is a combination of leftover materials and materials shipped from British

Columbia. (Id. ¶ 91.)

       Through 2019, Rustic maintained active relationships with several customers and had

existing contracts with customers in the exclusive territory. (PPFOF ¶ 103 and Defs.’ Resp. ¶

103.) Rustic claims that Pioneer stopped sending leads in June 2019, while Pioneer asserts

that it stopped sending Rustic leads in late July 2019 when it realized that Rustic was being

dishonest about its business with Top Notch. (Id. ¶ 104.)Since October 2019, Rustic has not

brought a single customer to Pioneer for anything. (DPFOF ¶ 95 and Pl.’s Resp. ¶ 95.)

       The last time Rustic sold a log home built by Pioneer was in 2017, either for Bill and

Theresa Griffore or Lonie Glieberman. (DPFOF ¶ 79 and Pl.’s Resp ¶ 79.) The last time

Rustic sold a home in Wisconsin built by Pioneer was in 2016. (Id. ¶ 80.)As of February 11,

2019, Rustic was working with at least four different log home handcrafters in addition to

Pioneer. (Id. ¶ 92.)Rustic reported $1,253,426 in sales in 2019. (Id. ¶ 78.)

                          SUMMARY JUDGMENT STANDARD

       Pursuant to Fed. R. Civ. P. 56(a), a party can seek summary judgment upon all or any

part of a claim or defense asserted. The court shall grant summary judgment if the movant

shows that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986); Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). “Material facts” are

those under the applicable substantive law that “might affect the outcome of the suit.” See


                                               17
Anderson, 477 U.S. at 248. The mere existence of some factual dispute does not defeat a

summary judgment motion. A dispute over a “material fact” is “genuine” if “the evidence is

such that a reasonable jury could return a verdict for the nonmoving party.” Id.

          In evaluating a motion for summary judgment, the court must draw all inferences in a

light most favorable to the nonmovant. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp.,

475 U.S. 574, 587 (1986). However, when the nonmovant is the party with the ultimate

burden of proof at trial, that party retains its burden of producing evidence which would

support a reasonable jury verdict. Celotex Corp., 477 U.S. at 324. Evidence relied upon must

be of a type that would be admissible at trial. See Gunville v. Walker, 583 F.3d 979, 985 (7th

Cir. 2009). To survive summary judgment, a party cannot rely on his pleadings and “must set

forth specific facts showing that there is a genuine issue for trial.” Anderson, 477 U.S. at 248.

“In short, ‘summary judgment is appropriate if, on the record as a whole, a rational trier of

fact could not find for the non-moving party.’” Durkin v. Equifax Check Services, Inc., 406 F.3d

410, 414 (7th Cir. 2005) (citing Turner v. J.V.D.B. & Assoc., Inc., 330 F.3d 991, 994 (7th Cir.

2003)).

                                           ANALYSIS

          Rustic asserts three causes of action against Pioneer: violation of the Wisconsin Fair

Dealership Law (“WFDL”), Wis. Stats. ch. 135; breach of contract; and intentional

interference with contract and prospective contractual relations. (Compl., Docket # 1-1.) In

turn,     Pioneer   counterclaims   against   Rustic   for   breach   of   contract,   fraudulent

misrepresentation, civil conspiracy, and statutory and common law misappropriation of trade

secrets. (Answer and Counterclaims, Docket # 14.) Again, Rustic moves for summary


                                                18
judgment in its favor as to all claims, while Pioneer moves for summary judgment in its favor

on Rustic’s claims and its breach of contract counterclaim. I will address each argument in

turn.

        1.       Rustic’s Claims

                 1.1    Violation of the WFDL

        Rustic asserts that Pioneer’s termination of the Agreement without notice and cause

violated the WFDL. (Pl.’s Br. at 8, Docket # 60.) A threshold issue is whether the WFDL—

which partly governs the rights of parties to a “dealership”—applies. The WFDL defines a

dealership as:

        A contract or agreement, either express or implied, whether oral or written,
        between 2 or more persons, by which a person is granted the right to sell or
        distribute goods or services . . . in which there is a community of interest in the
        business of offering, selling or distributing goods or services at wholesale, retail,
        by lease, agreement or otherwise.

Wis. Stat. § 135.02(3)(a).

        Wisconsin courts typically consider three elements when determining whether the

definition of a dealership is met: “(1) the existence of a contract or agreement between two or

more persons; (2) by which a person is granted one of the rights specified; and (3) in which

there is the requisite ‘community of interest.’’’ Benson v. City of Madison, 2017 WI 65, ¶ 35, 376

Wis. 2d 35, 897 N.W.2d 16. Here, there is no dispute that the Agreement granted Rustic the

exclusive right to sell and distribute Pioneer’s products in a defined territory. The parties

dispute, however, the existence of a “community of interest.”

        A “community of interest” is defined as a “continuing financial interest between the

grantor and grantee in either the operation of the dealership business or the marketing of such

goods or services.” Wis. Stat. § 135.02(1). In Ziegler Co., Inc. v. Rexnord, Inc., the Wisconsin
                                              19
Supreme Court identified two “guideposts” that are central to the inquiry of whether parties

share a “community of interest”: a continuing financial interest, or a “shared financial interest

in the operation of the dealership or the marketing of a good or service,” and interdependence,

or the “degree to which the dealer and grantor cooperate, coordinate their activities and share

common goals in their business relationship.” 139 Wis. 2d 593, 604–05, 407 N.W.2d 873,

878–79 (1987). These two guideposts require an alleged dealer to demonstrate “a stake in the

relationship large enough to make the grantor’s power to terminate, cancel or not renew” an

agreement a threat to the alleged dealer’s economic health. Id. at 605. “The alleged dealer’s

economic health is threatened where a termination . . . would have a significant economic

impact on the alleged dealer.” Id.

       The Ziegler court further enumerated a non-exhaustive list of factors to consider when

determining whether a continuing financial interest and interdependence are present:

       how long the parties have dealt with each other; the extent and nature of the
       obligations imposed on the parties in the contract or agreement between them;
       what percentage of time or revenue the alleged dealer devotes to the alleged
       grantor’s products or services; what percentage of the gross proceeds or profits
       of the alleged dealer derives from the alleged grantor’s products or services; the
       extent and nature of the alleged grantor’s grant of territory to the alleged dealer;
       the extent and nature of the alleged dealer’s uses of the alleged grantor’s
       proprietary marks (such as trademarks or logos); the extent and nature of the
       alleged dealer’s financial investment in inventory, facilities, and good will of
       the alleged dealership; the personnel which the alleged dealer devotes to the
       alleged dealership; how much the alleged dealer spends on advertising or
       promotional expenditures for the alleged grantor’s products or services; the
       extent and nature of any supplementary services provided by the alleged dealer
       to consumers of the alleged grantor’s products or services.

Id. at 606, 879–80. Analysis of the factors set forth in Ziegler is not mandatory. See Benson,

2017 WI 65, ¶ 49 n.15 (“Although we have stated that [the Ziegler factors] ‘should’ be

considered by courts . . . it is more accurate to say that some or all ‘may’ be considered; the

                                               20
factors are meant to be a helpful aid in addressing the overriding community of interest

question, not an unwieldly burden.”).

        The Seventh Circuit has distilled the Ziegler factors into “two highly important

questions in establishing a community of interest: (1) the percentage of revenues and profits

the alleged dealer derives from the grantor and (2) the amount of time and money an alleged

dealer has sunk into the relationship.” Home Protective Servs., Inc. v. ADT Sec. Servs., Inc., 438

F.3d 716, 719 (7th Cir. 2006) (citation omitted). “The ultimate question is whether the grantor

has the alleged dealer ‘over a barrel’—that is, whether it has such great economic power over

the dealer that the dealer will be unable to negotiate with the grantor or comparison shop with

other grantors.” Id. The Ziegler factors “are helpful in that they may be suggestive of the

earmarks of a community of interest, but the absence of concrete sunk investments or

substantial revenues reliant on the relationship may undermine their usefulness and rebut

their probative value.” Heat & Power Prod., Inc. v. Camus Hydronics Ltd., No. 07-C-639, 2007

WL 2751862, at *4 (E.D. Wis. Sept. 18, 2007).

        Based on the undisputed evidence in the record, no reasonable fact finder could

conclude that Rustic and Pioneer shared a community of interest in selling or marketing

Pioneer’s log homes. In arguing a community of interest exists, Rustic relies heavily on the

Ziegler factor of “how long the parties have dealt with each other.” Rustic urges consideration

of the business relationship “in its totality,” arguing this means looking at the factors as they

apply during the entire course of the business relationship. (Pl.’s Br. in Opp. at 3, Docket #

67, citing Moe v. Benelli U.S.A. Corp., 2007 WI App 254, ¶ 16, 306 Wis. 2d 812, 743 N.W.2d

691.)


                                               21
       But that is not what the Moe court means by looking at the business relationship “in

its totality.” Recall that the Ziegler court explained that there are two guideposts to assist courts

in determining whether a community of interest exists in a given case—continuing financial

interest and interdependence. The factors articulated by the Ziegler court “may relate to one

or both of the guideposts.” Moe, 2007 WI App, ¶ 16. As the Seventh Circuit put it, the bottom-

line question is whether the putative grantor has the putative dealer “over a barrel.” For many

business relationships, the longer the relationship, the more intertwined the two businesses

become. There is no question that in this case, the parties had a business relationship spanning

nearly two decades. But this factor is only relevant and helpful to the extent that it shows the

financial interdependence between a putative dealer and a putative grantor.

       Rustic also cites the extent of the obligations imposed on the parties by the Agreement.

Rustic notes that it was required to maintain competent and well-trained sales staff to promote

and sell Pioneer’s products and meet customers’ needs; actively and reasonably promote the

marketing and sale of Pioneer’s products; perform reasonably assigned functions for Pioneer;

comply with all of Pioneer’s reasonable specifications for marketing, handling, storage, and

shipping of Pioneer’s products; and utilize sales leads furnished by Pioneer in conjunction

with Pioneer’s products. (Pl.’s Br. in Supp. of Summ. Judg. at 10, Docket # 60.) Rustic also

points out Pioneer’s obligations to promptly send sales leads to Rustic and sell Rustic products

at wholesale price. (Id.) While these contractual requirements suggest some level of

continuing financial interest and interdependence between the parties, there is no indication

of how the requirements would threaten Rustic’s financial health if the Agreement was

terminated, or how the requirements exhibit Pioneer’s superior bargaining power over Rustic. 


                                                 22
       Additionally, Rustic argues that its financial viability is tied to its relationship with

Pioneer. Leszczynski avers that in the last sixteen years, Rustic derived more than 95% of its

gross revenues and profits from selling Pioneer’s product lines. (First Declaration of John

Leszczynski ¶ 28, Docket # 19.) He further argues that only “until recently,” he spent 95% of

his time marketing and selling Pioneer’s products. (Id. ¶ 30.) Rustic’s contentions, however,

are belied by the undisputed evidence in the record. As to revenue, Rustic sold no Pioneer

homes in 2018 and 2019 and still reported $1,253,426 in sales in 2019 alone. (DPFOF ¶¶ 78–

79 and Pl.’s Resp ¶¶ 78–79.) Even assuming Rustic is correct that it was unable to sell any

Pioneer homes in 2018 and 2019 because Pioneer began increasing its prices and ceased

sending leads, Rustic was still able to make significant sales without Pioneer’s business. As

Leszczynski explained to prospective customer Scott Law, Rustic did not have a reciprocal

exclusivity agreement with Pioneer and was allowed to work with other log home package

builders. (DPFOF ¶ 49 and Pl.’s Resp. ¶ 49.) And Leszczynski did, in fact, build a log cabin

for the Laws using Moore Log and Timber Homes. (Id. ¶ 53.) The bottom line is that Rustic’s

sales in 2018 and 2019, even without Pioneer’s business, undermine Rustic’s argument of

financial interdependence with Pioneer.

       Furthermore, while Rustic argues that Pioneer’s own actions explain why it made no

Pioneer sales in 2018 and 2019, this does not explain why Rustic’s sales of Pioneer’s products

was on a steady decline even prior to 2018. Rustic’s sales of Pioneer products in 2015 was

$1,047,750; in 2016 was $510,00; and in 2017 was $446,850. (Fourth Declaration of John

Leszczynski ¶ 7, Docket # 74.) This undisputed evidence cuts strongly against Rustic’s

contention of financial interdependence with Pioneer. See Home Protective Servs., Inc., 438 F.3d

at 720 (affirming district court’s finding of no community of interest, although it was
                                            23
undisputed that alleged dealer derived 95% of its revenue and devoted 95% of its personnel

hours to alleged grantor, where alleged dealer found another grantor to work with).

       Regarding marketing, Leszczynski avers that Rustic spent $20,000-$80,000 per year

advertising and promoting Pioneer Homes. (First Declaration of John Leszczynski ¶ 4.) This,

however, is a very wide range of numbers and Leszczynski gives no indication as to exactly

what amount was spent and when. He asserts that it was only until “recently” that 95% of his

time was devoted to the sale of Pioneer’s products. (Id. ¶ 30.) But looking at the record

evidence, it could not have been too “recently” that Rustic no longer devoted 95% of its time

to the sale of Pioneer’s products. Again, by June 2019 at the earliest, Rustic’s leads from

Pioneer ceased. (PPFOF ¶ 104 and Defs.’ Resp. ¶ 104.) However, well before 2019, Rustic’s

sales of Pioneer products steadily decreased, with its 2017 sales equaling less than half of its

2015 sales. (Fourth Declaration of John Leszczynski ¶ 7.) While Leszczynski asserts that from

2003 through 2011, Rustic devoted up to five full-time employees to sales, administration,

and marketing of Pioneer’s products (First Declaration of John Leszczynski ¶ 30), the more

recent dwindling sales suggest significantly less resources were devoted to Pioneer. Thus, this

factor does not weigh in favor of a community of interest.

       Rustic further cites the fact that it makes use of Pioneer’s marks and logos and started

doing business as Pioneer Log Homes Midwest, as well as the fact that it has been Pioneer’s

exclusive dealer in parts of Wisconsin, Illinois, Minnesota, and Michigan for over 12 years.

(Pl.’s Br. in Supp. of Summ. Judg. at 10–11.) Rustic’s use of Pioneer’s marks and logos and

the extent of its exclusive territory do demonstrate some level of interdependence between the

parties. However, the importance of these factors is undercut by the facts demonstrating that


                                              24
Rustic increasingly relied less on Pioneer for sales and actively worked with builders besides

Pioneer.

       Regarding investment in inventory, facilities, and good will, Rustic points to the model

Pioneer home investment on Highway 43 and Highway 60 in Grafton, Wisconsin in 2003,

which it utilized as an office space, along with a billboard on Highway 43 that was used to

promote Pioneer. (Pl.’s Br. in Supp. of Summ. Judg. at 11.) However, Rustic listed the model

home in 2018 and sold it—along with the accompanying billboard—in February 2019 (prior

to the leads from Pioneer ceasing). (DPFOF ¶ 82, 84 and Pl.’s Resp. ¶ 82, 84.) Although there

is no evidence as to the sale price, the sale of these investments indicates that they are not

sunk costs that Rustic will have to bear as a result of the Agreement’s termination. Rustic also

asserts that it purchased, maintained, and stored trucks, tools, and equipment for products

sold in the territory. (Id.) The cost and extent of this inventory—as well as whether it is specific

to Pioneer— is unclear. Thus, there is no evidence to demonstrate that these costs were sunk.

There is evidence, however, that Rustic usually maintained one or two storage units over the

years, but emptied its last storage unit in 2019. (DPFOF ¶ 87–88 and Pl.’s Resp. ¶ 87–88.)

       Rustic also asserts that it attended approximately 70 trade shows in 16 years to

promote Pioneer’s homes. (Pl.’s Br. in Supp. of Summ. Judg. at 10.) Leszczynski testified that

he could not recall attending any trade shows in 2018 or 2019. (Defs.’ APFOF ¶ 104 and Pl.’s

Reply to Defs.’ APFOF ¶ 104.) Even crediting Leszczynski’s later statement that he attended

three trade shows in 2019 where he only marketed Pioneer products, the attendance at trade

shows does not weigh heavily toward finding a community of interest; rather, the probative

value of this factor is outweighed by the fact that Rustic has few, if any, sunk costs and little

financial dependence on Pioneer. Further, Rustic claims that it purchased ten homes from
                                           25
Pioneer for display at trade shows that required assembly and disassembly, travel equipment

and materials, a crane, and a full crew. (PPFOF ¶ 65.) However, there is no evidence as to

the cost and whether termination of the Agreement renders these investments useless.

       Finally, Rustic argues that it provided supplemental services to Pioneer’s customers

because it works collaboratively with the designer, customer, and builder during the design

phase. (Pl.’s Br. in Supp. of Summ. Judg. at 11.) Rustic asserts that Leszczynski was present

on the job site and addressed any issues or complaints about the Pioneer log home packages

“to ensure that customers are satisfied with the construction process and the final product.”

(Id.) While supplemental services provided by Rustic does demonstrate some interdependence

between the parties, there is no indication that the nature or extent of these supplemental

services compels a finding of a community of interest. Rustic does not argue that these

supplemental services were unique to Pioneer, took considerable time, expense, or effort, or

were not provided to other manufacturers it worked with. As such, this factor does not weigh

heavily toward finding a community of interest.

       Again, the ultimate inquiry is whether termination of the Agreement would have a

significant economic impact on Rustic. Here, the undisputed evidence does not demonstrate

that Rustic’s financial well-being depended on selling Pioneer’s log homes or that the parties

coordinated their efforts to sell these homes. As such, I conclude that no community of

interest existed between the parties. Because Rustic was not a “dealer” entitled to the

protections of the WFDL, I need not consider whether Pioneer’s actions violated the statute.

              1.2    Breach of Contract

       Rustic also alleges that Pioneer breached the parties’ Agreement. (Compl., Second

Claim for Relief.) Both parties move for summary judgment in their favor on this claim. In
                                            26
Wisconsin, the elements of a breach of contract claim are: “(1) the existence of a contract

creating obligations flowing from defendant to plaintiff; (2) a breach of those obligations; and

(3) damages from the breach.” Uebelacker v. Paula Allen Holdings, Inc., 464 F. Supp. 2d 791,

801 (W.D. Wis. 2006) (citing Nw. Motor Car, Inc. v. Pope, 51 Wis. 2d 292, 187 N.W.2d 200,

203 (1971)).

       The parties do not dispute that a valid contract exists. Rather, they dispute whether

the contract was breached and whether Rustic suffered damages. As relevant here, the parties’

Agreement appoints Rustic as Pioneer’s exclusive distributor for the purchase and resale of

Pioneer’s products in certain enumerated territories. The Agreement also obligates Pioneer to

“promptly refer ‘leads’ or other inquiries from potential sales to [Rustic] in the appropriate

Territory.” (Compl. at 17.) Finally, the Agreement allows either party, after giving a 30-day

cure period, to cancel the Agreement after due demand in writing if a party fails to carry out

any of the conditions of the Agreement, (id. at 19), but also gives Pioneer the right to terminate

the Agreement without notice under certain conditions, including the discontinuance of

Rustic’s active marketing, distribution or sale of Products for a period of six consecutive

months or in the event Rustic converts or embezzles Pioneer’s property (id. at 18).

       Rustic argues that Pioneer breached the Agreement by violating each of these

provisions. Specifically, Rustic argues that Pioneer breached its right as the exclusive

distributor for purchase and resale of Pioneer’s products by selling a character tree directly to

the Griffores without involving Rustic and working on the design of a log home for the

Griffores. (Pl.’s Br. in Supp. of Summ. Judg. at 16.) Rustic further alleges that Pioneer

breached its duty to promptly refer leads when it waited until October 20, 2020 to provide

leads from July 2019 through October 2020. (Id.) Finally, Rustic argues that Pioneer breached
                                            27
the Agreement by unilaterally cancelling the contract without notice, then contacting Rustic’s

customers, offering them discounted pricing, and telling them Rustic was no longer affiliated

with Pioneer. (Id.)

       Pioneer asserts that it did not breach the Agreement, arguing that “[b]y the terms of

the Agreement, Rustic is named as the exclusive distributor in the defined territory and

Pioneer is obligated to forward sales leads to it. But the Agreement does not by its terms

prohibit Pioneer from directly undertaking sales efforts in the territory itself, which is the gist

of the actions that Rustic complains of.” (Defs.’ Br. in Supp. of Summ. Judg. at 19, Docket #

56.)Pioneer further counters that the Agreement does not specify a time frame for providing

leads and that any delay was minimal, especially considering this lawsuit was filed in October

2019. (Defs.’ Br. in Opp. at 16.) Pioneer also argues that the Agreement does not prohibit

Pioneer from communicating with prospective customers in Rustic’s territory. (Id. at 17.)

Finally, Pioneer contends that it did not breach the Agreement by unilaterally canceling

without notice because Rustic materially breached the Agreement, excusing further

performance by Pioneer, and because Rustic discontinued active marketing, distribution, or

sale for six consecutive months and converted Pioneer’s property. (Id. at 17–18.)

       Questions of material fact exist that prevent granting summary judgment to either

party. While Pioneer contends that the Agreement did not prevent it from selling directly to

customers, the Agreement calls Rustic the “exclusive distributor for the purchase and resale

of the product of [Pioneer] in the relevant areas.” A reasonable jury could find that Pioneer’s

June 2017 sale of a $95,000 character tree directly to the Griffores breached the Agreement.

Further, a reasonable jury could find that Pioneer’s delay from July 2019 to October 2020 of

leads was not “prompt” as required by the contract. Finally, a reasonable jury could find that
                                            28
Pioneer breached the Agreement when it terminated the Agreement in September 2019.

While Pioneer contends that it was allowed under the terms of the Agreement to unilaterally

terminate if Rustic either converted or embezzled property or failed to market and/or make

sales for six consecutive months, as will be discussed further below, there is a question of fact

as to whether Rustic misappropriated Pioneer’s trade secrets and it is undisputed that the

Agreement had no minimum sales requirement and that Pioneer did not, in fact, cancel the

contract until nearly two years into Rustic falling to make sales. Furthermore, it is unclear

how Rustic’s failure to make sales in 2018 and 2019 would excuse Pioneer’s alleged 2017

breach by selling directly to the Griffores.

       For these reasons, both parties’ motion for summary judgment as to Rustic’s breach

of contract claim are denied.

               1.3    Intentional Interference with Contract and Prospective Contractual
                      Relations

       Rustic asserts a claim for intentional interference with contract and prospective

contractual relations against Pioneer. (Compl., Third Claim for Relief.) In Wisconsin, the

elements of a tortious inference claim are: “(1) the plaintiff had a contract or a prospective

contractual relationship with a third party; (2) the defendant interfered with that relationship;

(3) the interference was intentional; (4) a causal connection exists between the interference

and damages; and (5) the defendant was not justified or privileged to interfere.” Burbank Grease

Servs., LLC v. Sokolowski, 2006 WI 103, ¶ 44, 294 Wis. 2d 274, 304, 717 N.W.2d 781, 796.

       Rustic contends that the undisputed facts demonstrate the requisite elements of the

claim. Specifically, Rustic asserts that on September 5, 2019, it had prospective contractual

relationships with the Rehas, the Laws, and Jason Morley. (Pl.’s Br. in Supp. of Summ. Judg.

                                               29
at 17–18.) Rustic argues that Pioneer interfered with these prospective relationships by

emailing these individuals that it was no longer affiliated with Rustic and that they could buy

log homes packages directly from Pioneer. (Id. at 18.) Further, Rustic argues, the interference

was intentional because the “only reasonable outcome” of Pioneer’s emails was influencing

customers to work directly with Pioneer and not Rustic. (Id.) Rustic asserts that because

Pioneer’s actions breached the Agreement, the actions were unlawful. (Id.) Finally, as to

damages, Rustic contends that Pioneer’s interference “threatened and curtailed [Rustic’s]

existing and potential relationships,” harmed its reputation and caused confusion about its

status in the territory, and stripped it of the chance to build upon and profit from the

relationships. (Pl.’s Br. at 19.)

       Pioneer contends that Rustic’s claim must be dismissed because there is no evidence

that Pioneer’s alleged interference caused Rustic damages. (Defs.’ Br. in Supp. of Summ.

Judg. at 21–22.) This is so, Pioneer argues, because the Rehas and the Laws ended up building

with Top Notch, and there is no evidence that Pioneer’s conduct caused Jason Morley not to

build. (Id.) I agree. Rustic points to no evidence of a causal connection between Pioneer’s

alleged interference with the three relationships at issue and Rustic’s alleged damages.

       Accordingly, I find that Rustic’s claim fails as a matter of law and must be dismissed.

Pioneer is entitled to summary judgment on this claim.

       2.      Pioneer’s Counterclaims

       Pioneer asserts five counterclaims against Rustic: breach of contract, violation of Wis.

Stat. § 100.18, violation of Wis. Stat. § 134.01, and statutory and common law

misappropriation of trade secrets. Rustic moves for summary judgment in its favor as to all of


                                              30
Pioneer’s counterclaims, and Pioneer moves for summary judgment in its favor as to its

breach of contract counterclaim. I will address each in turn.

              2.1     Breach of Contract

       In its counterclaim for breach of contract, Pioneer alleges that Rustic breached the

Agreement “through unauthorized use of Pioneer’s proprietary custom log cabin designs and

by contracting to do business with Pioneer’s direct competition, an entity operated by former

employees of Pioneer.” (Answer and Counterclaims ¶ 55.) In its brief in support of its motion

for partial summary judgment, Pioneer additionally contends that Rustic breached various

other provisions of the Agreement, including various obligations set forth in Paragraph 6.

(Defs.’ Br. in Supp. of Summ. Judg. at 23.)

       First, Pioneer argues that Paragraph 6(e) of the Agreement obligated Rustic to “utilize

all sales leads furnished by Pioneer in conjunction with selling Pioneer products, without

exception.” (Id.) Pioneer argues that Rustic breached the Agreement by utilizing the leads for

the Laws and Kevin Reha to sell Top Notch or another log home manufacturer’s product.

(Id.) Pioneer next contends that, through its campaign to convince Scott Law to use Top

Notch over Pioneer, Leszczynski “disparaged Pioneer on multiple occasions,” thereby

breaching Rustic’s promises in Paragraph 6 to reasonably promote the marketing and sale of

Pioneer’s products, conduct business in a manner that reflects favorably on Pioneer, and

protect Pioneer’s good will and reputation throughout the territory. (Id. at 24.)

       Pioneer further alleges that Rustic breached the confidentiality provision of Paragraph

13 of the Agreement by soliciting Joel Roorda to “leave and compete against Pioneer by

sending him Pioneer’s confidential plans and pricing as early as September 2016,” by sending

Jeffery Law plans that Pioneer had custom designed for two former customers, and by sending
                                            31
Lonie Glieberman a quote that Pioneer provided to Rustic to Roorda so that Top Notch could

engineer a more attractive bid. (Id. at 24–25.)

       Rustic argues that Pioneer’s breach of contract counterclaim must fail because the

Agreement’s confidentiality provision does not expressly apply to the design plans; the Design

Agreement does not contain a confidentiality provision; no contract term limits the use of the

design plans; no provision in the Agreement limits or prohibits Rustic from working with

other builders; Pioneer displays plans of its website for public access and takes no specific

efforts to mark or keep its plans or prices confidential; and because Pioneer allowed customers

to own and use the design plans, any alleged breach by disclosing the plans was not the cause

of damage to Pioneer. (Pl.’s Br. in Supp. of Summ. Judg. at 20.)

       Both parties raise disputes of material fact sufficient to send this question to a jury. A

reasonable jury could find that Leszczynski’s alleged actions in taking leads from Pioneer and

then using the leads to contact prospective customers on behalf of Top Notch or Rustic

without Pioneer’s involvement breached several potential provisions of the parties’

Agreement, including Section 6(c)–(e) and Section 13. Both parties’ motions for summary

judgment as to this counterclaim are denied.

              2.2     Wis. Stat. § 100.18

       Pioneer alleges that Rustic violated Wisconsin’s Deceptive Trade Practices Act

(“WDTPA”), Wis. Stat. § 100.18(1). (Answer and Counterclaims ¶¶ 59–62.) The elements of

a § 100.18(1) claim are: “(1) the defendant made a representation to one or more members of

the public with the intent to induce an obligation; (2) the representation was untrue, deceptive

or misleading; and (3) the representation materially induced a pecuniary loss to the plaintiff.”

Hinrichs v. DOW Chem. Co., 2020 WI 2, ¶ 85, 389 Wis. 2d 669, 706, 937 N.W.2d 37, 56.
                                         32
Pioneer alleges that Rustic made untrue, deceptive, or misleading statements and

representations to the Laws about the authenticity of the log home Rustic was attempting to

sell the Laws; namely, Rustic represented the Top Notch home as a Pioneer log home. (Defs.’

Br. in Opp. at 24.)

       There is no evidence, however, that the Laws mistakenly contracted for a Top Notch

log home with the understanding or belief that it was a Pioneer log home. Instead, the

undisputed evidence indicates that the Laws and Leszczynski further discussed the differences

between Pioneer and Top Notch, and Scott Law, despite his initial reservations, requested a

proposal from Top Notch. (DPFOF ¶¶ 45–50 and Pl.’s Resp. ¶¶ 45–50.) Thus, there is no

evidence that Rustic’s alleged representation was untrue, deceptive or misleading.

       As such, I will dismiss this claim.

              2.3     Civil Conspiracy

       Pioneer asserts a counterclaim for violation of Wis. Stat. § 134.01, Wisconsin’s civil

conspiracy statute. (Answer and Counterclaims ¶¶ 63–66.) Wis. Stat. § 134.01 prohibits “[a]ny

2 or more persons” from “combin[ing] . . . for the purpose of willfully or maliciously injuring

another in his or her reputation, trade, business or profession.” To prove a claim under §

134.01, a plaintiff must show that: “(1) the defendants acted together; (2) with a common

purpose to injure the plaintiffs reputation or business; (3) with malice; and (4) the plaintiff

suffered financial harm.” Virnich v. Vorwald, 664 F.3d 206, 213 (7th Cir. 2011). Pioneer asserts

that Leszczynski, who believed that Pioneer was attempting to drive Rustic out of business,

sought revenge by recruiting key employees from Pioneer for the sole purpose of working

against Pioneer, using Pioneer’s commercial symbols and confidential information,

disparaging Pioneer, and converting Pioneer’s sales leads to Top Notch. (Defs.’ Br. in Opp.
                                           33
at 21.) As such, Pioneer argues, a reasonable jury could conclude that Rustic and Top Notch’s

conduct was motivated by retaliation and retribution. (Id.)

       Rustic asserts that summary judgment is warranted on this claim because Pioneer

provides no evidence of a common purpose to injure Pioneer, an actual injury sustained, or

malicious intent. (Pl.’s Br. in Supp. of Summ. Judg. at 23.) The parties primarily focus on the

element of malice. “For conduct to be malicious under conspiracy law it must be conduct

intended to cause harm for harm’s sake.” Maleki v. Fine-Lando Clinic Chartered, S.C., 162

Wis.2d 73, 86, 469 N.W.2d 629, 634 (1991). Further, malice must be proven with respect to

each conspirator. Id.

       The evidence that Pioneer cites does not suggest that Rustic, let alone both Rustic and

Top Notch, acted with malice. Leszczynski averred that changes in pricing and the payment

policy between the parties were seemingly an attempt to drive Rustic “out of the business so

that Pioneer could sell log home packages directly to customers” in Rustic’s exclusive

territory. (Second Declaration of John Leszczynski ¶ 15, Docket # 62.) At most, the evidence

supports a finding that Leszczynski and Rustic moved towards dealings with Top Notch to

make money because the changes occurring at Pioneer made it more difficult to do so. See

Friemuth v. Fiskars Brands, Inc., 681 F. Supp. 2d 985, 992 (W.D. Wis. 2010) (“If anything, the

allegations suggest that plaintiff and any co-conspirator performed in the allegedly injurious

acts to make money (for their own sake), not to make defendant lose money (‘for harm’s

sake’).” Further, none of the evidence that Pioneer points to speaks to Top Notch’s

motivations, and malice must be proven with respect to each alleged conspirator. For these

reasons, Rustic is entitled to summary judgment on Pioneer’s civil conspiracy claim pursuant

to Wis. Stat. § 134.01. This claim is dismissed.
                                              34
       Pioneer argues that even if its statutory claim for civil conspiracy fails, it is entitled to

pursue damages for common law civil conspiracy. (Defs.’ Br. in Opp. at 22.) “Civil conspiracy

involves a combination of two or more persons by some concerted action to accomplish some

unlawful purpose or to accomplish by unlawful means some purpose not in itself unlawful.”

N. Highland Inc. v. Jefferson Mach. & Tool Inc., 2017 WI 75, ¶25, 377 Wis.2d 496, 898 N.W.2d

741 (internal citation and quotations omitted). A plaintiff who alleges a civil conspiracy claim

must show: “(1) the formation and operation of a conspiracy; (2) a wrongful act or acts done

pursuant to the conspiracy; and (3) damage resulting from the act or acts.” Id.

       Pioneer claims that the record evidence supports a common law civil conspiracy claim

against Rustic because there is evidence of an agreement between Rustic and Top Notch to

undermine Pioneer and wrongful acts pursuant to that agreement, such as using Pioneer’s

commercial symbols to market Top Notch, converting Pioneer-generated sales leads to Top

Notch, disparaging Pioneer to the sales leads Pioneer generated, misappropriating Pioneer’s

confidential communications, plans, and pricing to undercut Pioneer and deceiving Pioneer

to believe that Rustic was still acting as its loyal partner in Pioneer’s territory. (Defs.’ Br. in

Opp. at 23.) Further, Pioneer asserts that Rustic caused losses through usurped sales

opportunities. (Id. at 23–24.)

       Rustic argues that Pioneer’s counterclaim fails because there is no evidence of a

conspiracy with Top Notch. (Pl.’s Reply Br. in Supp. of Summ. Judg. at 14, Docket # 73.) I

agree. “While inferences reasonably drawn are appropriate bases for unassailable findings of

fact in most cases . . . Wisconsin law in respect to conspiracies imposes a more stringent test.

To prove a conspiracy, a plaintiff must show more than a mere suspicion or conjecture that

there was a conspiracy or that there was evidence of the elements of a conspiracy.” Maleki,
                                            35
162 Wis. 2d at 84, 469 N.W.2d at 633. Based on the record evidence, no reasonable fact finder

could conclude that Rustic and Top Notch formed a conspiracy. There is no evidence as to

Top Notch’s motivations.

       As such, I will dismiss this claim.

               2.4    Wis. Stat. § 134.90

       Pioneer asserts a claim for misappropriation of trade secrets in violation of Wis. Stat.

§ 134.90, Wisconsin’s version of the Uniform Trade Secrets Act (“UTSA”). (Answer and

Counterclaims ¶¶ 67–75.) Pioneer contends that its custom designs, pricing, and sales leads

are trade secrets that Rustic deliberately disclosed to Top Notch without Pioneer’s consent

and in violation of the Agreement. (Defs.’ Br. in Opp. at 27, 29.) A “trade secret” is statutorily

defined as information that: (1) derives independent economic value, actual or potential, from

not being generally known to, and not being readily ascertainable by proper means by, other

persons who can obtain economic value from its disclosure or use; and (2) is the subject of

efforts to maintain its secrecy that are reasonable under the circumstances. Wis. Stat. §

134.90(c). Rustic argues that this claim fails as a matter of law because there is no evidence

that Pioneer took reasonable steps to keep its alleged trade secrets confidential. (Pl.’s Reply

Br. in Supp. of Summ. Judg. at 14.)

       As to the efforts taken to maintain the secrecy of alleged trade secrets, “[i]t is not

enough simply to restrict access to the facility and require passwords; these are normal

business practices in any business. An employer must use additional measures to protect the

confidentiality of information he considers to be a trade secret.” Maxpower Corp. v. Abraham,

557 F.Supp.2d 955, 961 (W.D. Wis. 2008).“In determining whether companies have fulfilled

this requirement, Wisconsin courts consider whether the company negotiated confidentiality
                                            36
agreements, kept documents locked up, limited access to information, restricted building

access, denoted documents as ‘confidential,’ informed individuals that information was

confidential, and allowed individuals to keep information after the business relationship had

ended.” Starsurgical Inc. v. Aperta, LLC, 40 F. Supp. 3d 1069, 1082 (E.D. Wis. 2014). The

Seventh Circuit has stated that “only in an extreme case can what is a ‘reasonable’ precaution

be determined on a motion for summary judgment, because the answer depends on a

balancing of costs and benefits that will vary from case to case.” Rockwell Graphic Sys., Inc. v.

DEV Indus., Inc., 925 F.2d 174, 179 (7th Cir. 1991).

       Here, Pioneer asserts that the Agreement’s confidentiality provision covers its designs,

pricing, and sales leads; that the design agreements expressly state that the custom designs

belong to Pioneer and the client; that it only works through approved distributors; that it has

a dedicated sales manager and distributor contact who communicates with its distributors;

that it monitors its distributors to ensure that they are maintaining confidentiality; and takes

action against distributors that fail to maintain confidentiality. (Defs.’ Br. in Opp. at 28.)

       Based on the evidence in the record, I find that a reasonable fact finder could conclude

that Pioneer took reasonable efforts to maintain the secrecy of its alleged trade secrets. The

confidentiality provision of the Agreement is broad enough to encompass Pioneer’s custom

designs, pricing, and sales leads. Moreover, the design agreements expressly state that the

custom design plans are the property of the customer and Pioneer.

       As such, summary judgment on this claim will be denied.

               2.5    Common Law Misappropriation of Trade Secrets

       Finally, Pioneer asserts a claim for common law misappropriation of trade secrets

based on its custom design plans. (Answer and Counterclaims ¶¶ 76–84.) In its brief in
                                         37
opposition to Rustic’s motion for summary judgment, Pioneer further contends this claim to

its pricing and sales leads. (Defs.’ Br. in Opp. at 30.) Rustic contends that this claim fails as a

matter of law because Wis. Stat. § 134.90(6) preempts the claim. (Pl.’s Br. in Supp. of Summ.

Judg. at 26.) Pioneer responds that, to the extent that its custom designs, pricing, and sales

leads “do not meet the statutory definition of a ‘trade secret,’ that information is subject to

the common-law misappropriation doctrine.” (Defs.’ Br. in Opp. at 30.)

          In Burbank Grease Servs., LLC v. Sokolowski, the Wisconsin Supreme Court found that

the UTSA was intended to “replace all pre-existing definitions of ‘trade secret’ and remedies

for tort claims dependent solely on the existence of a specific class of information statutorily

defined as ‘trade secrets.’” 2006 WI 103, ¶ 33, 294 Wis. 2d at 298, 717 N.W.2d at 793. The

court further found, however, that the UTSA left “available all other types of civil actions that

do not depend on information that meets the statutory definition of a ‘trade secret.’” Id.

However, “[t]here is no separate tort of misappropriation of confidential business information

under Wisconsin law that applies to non-trade secret information.” Marine Travelift, Inc. v.

Marine Lift Sys., Inc., No. 10-C-1046, 2013 WL 6255689, at *7 (E.D. Wis. Dec. 4, 2013).

Accordingly, Pioneer’s common law misappropriation of trade secrets claim is preempted by

Wis. Stat. § 134.90(6)(a). Further, there is no authority for proceeding on a common law claim

for misappropriation of information that does not meet the statutory definition of a trade

secret.

          As such, Rustic’s motion for summary judgment is granted on this claim.

                                         CONCLUSION

          Based on the undisputed facts in the record, I find that no reasonable fact finder could

find in Rustic’s favor as to its WFDL and tortious interference claims against Pioneer. Thus,
                                             38
summary judgment is entered in favor of Pioneer on these claims. Further, I find that no

reasonable fact finder could find for Pioneer on its fraudulent misrepresentation, civil

conspiracy, and common law misappropriation of trade secrets counterclaims against Rustic.

As such, summary judgment is entered in favor of Rustic on these claims. Because genuine

issues of material fact exist with respect to each parties’ breach of contract claims, as well as

Pioneer’s statutory misappropriation of trade secrets claim, I will deny summary judgment

on these claims.

                                           ORDER

       NOW, THEREFORE, IT IS ORDERED that the defendants’ partial motion for

summary judgment (Docket # 55) is GRANTED IN PART AND DENIED IN PART. The

plaintiff’s First and Third Claims for Relief are dismissed with prejudice.

       IT IS FURTHER ORDERED that the plaintiff’s motion for summary judgment

(Docket # 59) is GRANTED IN PART AND DENIED IN PART. The defendants’ Second,

Third, and Fifth Counterclaims are dismissed with prejudice.

       IT IS FURTHER ORDERED that the plaintiff’s expedited non-dispositive motion to

strike (Docket # 121) is DENIED AS MOOT.

       Dated at Milwaukee, Wisconsin this 17th day of June, 2021.


                                                    BY THE COURT:



                                                    ____________
                                                    _____
                                                       ___________              ___
                                                    NANCY JOSJOSEPH
                                                                 SEP
                                                                   PH
                                                    United States Magistrate Judge



                                               39
